Citation Nr: 0121279	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.  

The present case arises out of a June 1998 rating action 
rendered by the aforementioned VA regional office (RO), and 
was perfected for appeal in March 1999.  A hearing at which 
the veteran and his wife testified was conducted by the 
undersigned at the RO in June 2001.  Thereafter, a transcript 
of this hearing was associated with the claims file, and the 
appeal was forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  


REMAND

The veteran in this case contends that he developed a 
headache disability as a result of injuries sustained in 
service.  The first injury, the veteran maintains, was an 
accidental blow to the head he received when the soldier 
standing in front of him attempted to sling his weapon over 
his shoulder, and in doing so, struck the veteran.  The other 
head injury the veteran sustained in an automobile accident. 

It is first observed that the veteran's claim was denied by 
the RO as not well grounded.  While the claim was pending, 
the Veterans Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102-5107 (West Supp. 2001) (VCAA), was signed 
into law.  This law eliminated the concept of a well-grounded 
claim and redefined VA's obligations with respect to the duty 
to notify and the duty to assist a claimant in developing the 
facts pertinent to his or her claim. 

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal has 
been concluded, the version of the law or regulation that is 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Inasmuch as the 
changes in the law enacted by the VCAA are clearly more 
favorable to the veteran (elimination of well-grounded 
standard) and for the reasons explained below, the claim 
should be readjudicated by the RO.  See Luyster v. Gober, 14 
Vet. App. 186 (2000) (per curiam order).  On this point, the 
Board observes that the Court recently held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (in this case, the RO).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (per curiam order), mot. for 
full Court review denied, 15 Vet. App. 21 (2001) (en banc 
order).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

There is medical evidence showing that the veteran has been 
seen for complaints of headaches, and one record dated in 
June 1998, reflects a diagnosis of migraines. 

The veteran's service medical records show that when he was 
examined prior to his induction in December 1969, he claimed 
to have had "frequent or severe headache" and "double 
amnesia."  Clinical evaluation, however, revealed normal 
findings, and the veteran was considered qualified for 
service.  Service records dated in mid January 1971, reflect 
that the veteran was seen for a laceration on his forehead 
following an automobile accident, which was treated with 
sutures.  A few days later, however, the veteran was seen 
again for complaints that included swelling along the right 
side of his nose and headaches.  At that time, X-rays of the 
skull and nasal area were apparently taken, but these were 
interpreted as negative, and it appears that the veteran was 
simply provided some medication for his headaches.  The 
sutures were apparently removed at the end of the month.  
Subsequent complaints of headaches do not appear in the 
veteran's service records until November 1971.  These 
complaints, which were accompanied by an upset stomach, 
nausea, vomiting and malaise, were attributed to 
gastroenteritis.  No abnormalities were noted on clinical 
evaluation when the veteran was examined in connection with 
his discharge from service in December 1971.  

Although the veteran's service medical records do not show 
treatment for chronic headache complaints, they nevertheless 
establish that he was treated for headaches at that time.  It 
is also evident from the foregoing that the veteran currently 
has headache complaints, which may be a manifestation of 
migraines.  Significantly, however, there is lapse of nearly 
27 years between the veteran's in-service complaints and any 
post service medical evidence reflecting relevant complaints 
and diagnoses.  In this regard, the veteran has testified 
that he has experienced headaches that have grown 
progressively worse over the years since service, and while 
he would not be competent to assert the presence of a 
specific diagnosis to account for his headache complaints, 
the veteran is obviously competent to declare that he 
experiences pain, to include the duration of that complaint.  
Viewing the record in this light, it may be reasonably 
concluded at this stage of the claims process, that the 
veteran has had on-going headache complaints since service.  
As such, the Board is persuaded that additional development 
in this matter is necessary prior to entering a final 
determination.  Particularly, the veteran should be examined 
for VA purposes, in order to clarify the nature of his 
headaches, and to ascertain whether any such complaint is 
related to the veteran's in-service headache complaints.  

In addition, the Board observes that at the hearing before 
the undersigned in June 2001, the veteran testified that he 
received relevant post service treatment from a private 
physician, (not specifically named), to whom he was referred 
by his first wife.  This physician also apparently made 
arrangements for the veteran to undergo tests at a private 
hospital.  It appears that the records of the veteran's 
treatment at this private hospital may not be available, 
(although based on the response received from this hospital, 
it is difficult to say how thorough a search was conducted), 
but the evidence does not show that there have been any 
efforts to attempt to obtain copies of the treatment records 
of this private physician.  Clearly, records of post service 
treatment for headache complaints would be useful in 
determining whether a relationship exists between any current 
headache disorder the veteran may have, and his service.  
Accordingly, an attempt to obtain any such records as may be 
available should also be undertaken prior to entering a final 
determination on this appeal.  

Although VCAA was recently considered by the RO to some 
extent, the Board is of the opinion that additional 
development still remains necessary in this case.  Therefore, 
the case is returned to the RO for the following development:

1.  The RO should contact the veteran and 
ask him to identify those places at which 
he has received any treatment for 
headache complaints since service.  All 
VA medical records identified by the 
veteran that are not already on file 
should be obtained pursuant to 
established procedures.  With respect to 
any private or non-VA health care 
providers identified by the veteran, the 
RO should request his authorization to 
release any indicated medical records.  
Upon receipt of his signed 
authorization(s), the RO should attempt 
to obtain copies of the records 
identified by the veteran.  The Board is 
particularly interested in obtaining the 
records of treatment that the veteran 
identified during his personal hearing.  
Specifically, the name of the private 
physician from whom he received treatment 
in approximately 1974 or 1975, and who he 
recalled referred him to Parkview 
Methodist Hospital in Dyersburg, TN.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.  

2.  The RO should again request any 
records of the veteran's treatment at the 
Parkview Methodist Hospital, now 
apparently called the Methodist 
Healthcare Dyersburg Hospital, at 400 E. 
Tickle, Dyersburg, TN 38024, and 
particularly those pertaining to the 
treatment he received between 1973 and 
1975.  In making this request, the Board 
is aware that a previous effort to obtain 
these records was made, and that in 
reply, the RO was informed by this 
hospital that the veteran's "SS# not in 
our system."  If a similar response is 
received to this current request, the RO 
should have the significance of this 
response clarified, so as to make clear 
why that prevents obtaining records of 
the veteran's treatment.  (Such 
clarification may be accomplished 
telephonically, although a written record 
summarizing the conversation between RO 
and hospital personnel should be made.)   

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.

4.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician knowledgeable in the field of 
chronic headache disabilities for the 
specific purpose of determining the 
nature and extent of any current 
disability manifested by headaches.  If 
any type of disorder which is manifested 
by headaches is present, the physician 
should specifically address the following 
questions:  (1) what is the current and 
proper diagnosis of the veteran's 
disorder; (2) whether the medical 
evidence on file establishes the presence 
of the veteran's disorder during his 
military service or during the first post 
service year; (3) if there is no medical 
evidence of a disorder manifested by 
headaches in service or during the first 
year thereafter, the physician should 
clearly indicate so and should clarify 
whether the headaches reported in service 
were indicative of a chronic disorder or 
just transitory symptomatology; (4) based 
on all the medical records and without 
resorting to speculation, the physician 
should indicate what is the approximate 
date of onset of the veteran's current 
disorder; and (5)  whether it is 
"unlikely," "likely," or "as likely 
as not," that the veteran's current 
headaches pathology is the result of the 
documented injuries sustained in service.   
However, if there is no medical 
possibility the physician should clearly 
and unequivocally indicate so.   The 
physician should provide a comprehensive 
report including complete rationale for 
all conclusions reached.   The medical 
report generated as a result of this 
request should thereafter be associated 
with the claims folder.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination in order that he or she 
may review pertinent aspects of the 
veteran's service and post service 
medical history.  A notation to the 
effect that this review took place should 
be included in the examination report.

5.  The veteran must be given adequate 
notice of time and location of the 
requested examination.  If he fails to 
report for any scheduled examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

6.  The RO should review the examination 
report to ensure that it is complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (2000); See 
also Stegall v. West, 11 Vet.App. 268 
(1998). 

7.  The RO must also ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, as set forth at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In making this determination, the RO 
should refer to any pertinent guidance 
that is provided by the Department, 
including, General Counsel precedent 
opinions, as well as any binding and 
pertinent court decisions that are 
subsequently issued.

8.   Upon completion of the above, the RO 
must readjudicate the veteran's claim on 
the merits with consideration given to 
all of the evidence of record.  In 
adjudicating the claim the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet.App. 
24, 26 (1991).

9.  The veteran is hereby informed that 
he should assist the RO in the 
development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (2000).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.   Thereafter, the case should be returned to the 
Board, if in order.

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


